Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS Table of Contents 1 Overview and highlights 4 2 Segmented results 10 3 Liquidity and capital resources 15 4 Contingent liabilities 17 5 Summary of quarterly results 18 6 Non-GAAP measures 18 7 Critical accounting policies and estimates 21 8 Changes in accounting policies 22 9 Impact of accounting pronouncements affecting future periods 22 10 Risks and uncertainties 22 11 Sensitivity analysis 23 12 Outlook 24 13 Disclosure controls and internal control over financing reporting 25 CONSOLIDATED FINANCIAL STATEMENTS 26 1CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS MANAGEMENT’S DISCUSSION AND ANALYSIS The following management’s discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “company”, “we”, “us”, and “our”) should be read in conjunction with our interim consolidated financial statements for the three month periods ended March 31, 2011 and March 31, 2010, and our audited annual consolidated financial statements for the year ended December 31, 2010 and the notes thereto, which have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States (“U.S.”).Additional information about the company, including our most recent Annual Information Form is available on our website at www.catalystpaper.com, or the Canadian Securities Administrator’s electronic filing website at www.sedar.com. Throughout this discussion, references are made to certain measures that are not measures of performance under U.S. GAAP, including operating earnings, EBITDA, EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) attributable to the company before specific items, net earnings (loss) per share attributable to the company’s common shareholders before specific items, and free cash flow.We believe that these non-GAAP measures are useful in evaluating our performance.These non-GAAP measures are defined and reconciled to their nearest GAAP measure in section 6, Non-GAAP measures. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars.The term “dollars” and the symbols “$” and “CDN$” refer to Canadian dollars and the term “U.S. dollars” and the symbol “US$” refer to United States dollars. In this MD&A, the term “tonne” and the symbol “MT” refer to a metric tonne and the term “ton” or the symbol “ST” refer to a short ton, a measure of weight equal to 0.9072 metric tonne.Use of these symbols is in accordance with industry practice. The information in this report is as at April 27, 2011, which is the date of filing in conjunction with our press release announcing our results for the first quarter of 2011.Disclosure contained in this document is current to April 27, 2011, unless otherwise stated. 2CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements and information in this MD&A are not based on historical facts and constitute forward-looking statements or forward-looking information within the meaning of Canadian securities lawsand the U.S. Private Securities Litigation Reform Act of 1995 (“forward-looking statements”), including but not limited to, statements about our strategy, plans, future operating performance, contingent liabilities and outlook. Forward-looking statements: • are statements that address or discuss activities, events or developments that we expect or anticipate may occur in the future • can be identified by the use of words such as “believe”, “expect”, “anticipate”, “intend”, “plan”, “likely”, “predicts”, “estimates”, “forecasts”, and similar words or phrases or the negative of such words or phrases • reflect our current beliefs, intentions or expectations based on certain assumptions and estimates, including those identified below, which could prove to be significantly incorrect: • our ability to develop, manufacture and sell new products and services that meet the needs of our customers and gain commercial acceptance • our ability to continue to sell our products and services in the expected quantities at the expected prices and expected times • our ability to successfully obtain cost savings from our cost reduction initiatives • our ability to implement business strategies and pursue opportunities • expected cost of goods sold • expected component supply costs and constraints • expected foreign exchange and tax rates • while considered reasonable by management, are inherently subject to known and unknown risks and uncertainties and other factors that could cause actual results or events to differ from historical or anticipated results or events.These risk factors and others are discussed in this MD&A. Certain of these risks are: • the impact of general economic conditions in the countries in which we do business • conditions in the capital markets and our ability to obtain financing and refinance existing debt • market conditions and demand for our products (including declines in advertising and circulation) • the implementation of trade restrictions in jurisdictions where our products are marketed • fluctuations in foreign exchange or interest rates • raw material prices (including wood fibre, chemicals and energy) • the effect of, or change in, environmental and other governmental regulations • uncertainty relating to labour relations • the availability of qualified personnel • legal proceedings • the effects of competition from domestic and foreign producers • the risk of natural disaster and other factors many of which are beyond our control As a result, no assurance can be given that any of the events or results anticipated by such forward-looking statements will occur or, if they do occur, what benefit they will have on our operations or financial condition.Readers are cautioned not to place undue reliance on these forward-looking statements.We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. 3CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS 1. OVERVIEW AND HIGHLIGHTS BUSINESS OVERVIEW We are the largest producer of mechanical printing papers in western North America.We also produce NBSK pulp which is marketed primarily in Asia.Our business is comprised of three business segments:specialty printing papers, newsprint, and pulp.Specialty printing papers include coated mechanical, uncoated mechanical, and directory paper.We are the only producer of coated mechanical paper and soft calender (“SC”) paper in western North America.We operate four paper mills, three of which are located in British Columbia (“B.C.”) in Crofton, Port Alberni, and Powell River and one in Snowflake, Arizona, which produces 100% recycled-content paper.Our Crofton mill includes a two-line kraft pulp operation. More information about our business segments, product profile, and our geographic sales distribution is provided on pages 7 to 9 of our 2010 Annual Report.Our production capacity by mill and product line is summarized in the following chart: 2011 Capacity by Mill Location and Product Line 1 Specialty printing papers 1 Newsprint 1 Pulp Total Mill location Number of paper machines Uncoated mechanical Coated mechanical Directory Newsprint NBSK pulp Crofton, B.C. 2 3 - - Port Alberni, B.C. 2 - - - Powell River, B.C. 3 - - - Snowflake, Arizona 2 - - - Total capacity (tonnes) % of total capacity 26% 12% 14% 32% 16% 100% 1 Capacities expressed in the above table can vary as we are able to switch production between products, particularly newsprint, directory and machine-finished uncoated grades. 2 We have indefinitely curtailed the No. 1 paper machine at Crofton, removing the equivalent of 140,000 tonnes of newsprint production on an annualized basis.The capacity and number of machines noted in the above table have not been adjusted to reflect this indefinite curtailment. 3 Total pulp capacity at Crofton is 370,000 tonnes, of which 310,000 tonnes are designated as market pulp with the remainder of 60,000 tonnes being consumed internally. FIRST QUARTER OVERVIEW Results for the quarter were down from the previous quarter mainly reflecting the impact of the stronger Canadian dollar, general inflationary costs and higher recovered old newsprint (“ONP”) costs. The quarter also saw the execution of an annual maintenance outage on one line of the Crofton kraft pulp mill, increasing maintenance costs above Q4 spending.Demand across all our paper grades, especially telephone directory paper, was weak in the first quarter as it is typically a seasonally slow period for paper after the back-to-school, US Thanksgiving and Christmas period.Prices for all paper grades were higher compared to the previous quarter, but were more than offset by the stronger Canadian dollar. NBSK pulp demand remained strong, especially in our key market, China, and prices increased during the quarter. Financial Performance We recorded a net loss attributable to the company of $12.9 million and a net loss attributable to the company before specific items of $23.6 million in Q1.This compared to net earnings of $9.6 million and $4.1 million, respectively, in Q4.Significant specific items in Q1 included a foreign exchange gain on the translation of U.S. dollar denominated debt.Significant specific items in the prior quarter included an adjustment to our impairment charge and a foreign exchange gain on the translation of U.S. dollar denominated debt. 4CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS EBITDA was $15.9 million in Q1 compared to $28.7 million in Q4. Refer to section 6, Non-GAAP measures, for additional information on specific items in the reported financial results. SELECTED FINANCIAL INFORMATION (In millions of Canadian dollars, except where otherwise stated) Q1 Total Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) Depreciation and amortization EBITDA 1 ) ) - before specific items 1 ) Net earnings (loss) attributable to the company ) - before specific items 1 ) EBITDA margin 1 % %) %) - before specific items 1 % %) Net earnings (loss) per share attributable to the company’s common shareholders (in dollars) - basic and diluted $ ) $ ) $ $ $ ) $ ) - before specific items 1 ) (In thousands of tonnes) Sales Production 1 Refer to section 6, Non-GAAP measures. 5CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS Market Overview * Uncoated mechanical is comprised of high-gloss and standard grades. Overall, market conditions were mixed for the quarter; prices moved higher, but demand for all grades decreased and inventories grew. North American demand for coated and uncoated mechanical grades was down slightly compared to levels of a year ago while demand decreases for directory paper and newsprint were more substantial.Paper prices increased across all grades; however, overall business conditions continued to remain challenging in Q1. Global pulp shipments increased 6.1% for the quarter compared to last year as pulp demand in China increased during the quarter.NBSK pulp shipments increased 11.7% year-over-year and 1.4% quarter-over quarter led by very strong demand from China.NBSK pulp benchmark prices for China increased during the quarter and were near the record high levels achieved in 2010. Subsequent Event On April 18, 2011 a fire in the storage yard at the Snowflake mill destroyed approximately 11,000 tonnes of recovered ONP. The fire did not have any significant impact on any of the mill’s production equipment and both paper machines were back in production April 21, 2011. The cause of the fire is under investigation. The combined impact of the inventory loss, equipment damage and fighting the fire is estimated at approximately $4 million and is less than the insurance deductible of $5 million. 6CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS STRATEGY UPDATE Our objective is to return to profitability and maximize cash flows by focusing on reducing manufacturing costs and optimizing our brands and customer base.Additional information related to our corporate strategy, including key performance drivers and indicators, can be found on pages 16 to 21 of our 2010 Annual Report. 2011 Key Objectives The following is an update on our first quarter progress towards our 2011 key objectives: Social: • Significantly improve safety performance - Continued to focus on workplace and work practice audits, although results were mixed:the lost-time injury frequency (“LTI”) for Q1 of 2.59 was an improvement from Q4 levels of 3.10 but below our target of 1.57, while the medical incident rate (“MIR”) for Q1 deteriorated from 4.65 in Q4 to 5.18in Q1 and above our target of 3.20. • Enhance employee communication - A multi-faceted safety awareness program began in February and a semi-annual employee engagement tracking survey has been introduced. • Continue to seek competitive business conditions in B.C., including joint municipal infrastructure agreements - Discussions continued with B.C. municipalities and the provincial government. - Continued to implement the agreement in principle with the City of Powell River to reduce the annual major industry property taxes we pay and settle services arrangements under which we would use our effluent system to treat the City’s liquid waste and dispose of the City’s bio-solids in the mill’s wood waste boiler. - Filed our legal submission with the Supreme Court of Canada in connection with our appeal of the 2009 property taxes assessed by the District of North Cowichan. Financial: • Continue to focus on cash flows, liquidity and cost reductions - Free cash flow for the quarter was negative $5.5 million and total liquidity decreased by $21.5 million from Q4 due to the net redemption of the 8.625% senior notes due June 2011 (“2011 Notes”) forUS$26.0 million. - Capital expenditures of $2.3 million were primarily invested in profit adding and maintenance of business projects. - The Company and the United Steelworkers (USW) Local 2688 representing 186 hourly employees at the company’s Snowflake mill have ratified renewal of the labour agreement through to February 28, 2014. - On track to realize annual fixed cost savings of approximately $13.0 million in 2011 in connection with the permanent closure of the Elk Falls mill and Coquitlam paper recycling facility. • Improve capital structure - On February 11, 2011 we redeemed the remaining US$26.0 million of 2011 Notes at a redemption price of 100% of principal. 7CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS Commercial: • Continue to innovate and diversify product line - We produced uncoated freesheet paper under trial conditions.The results were generally positive and we were able to use the paper in the printing of our 2010 Annual Report. • Grow market share - We gained market share in our specialty paper grades.Sales of Pacificote, our coated four grade, grew substantially in the quarter. Environmental: • Capital upgrade of $5 million at Port Alberni mill to improve combustion efficiency and environmental performance of its biomass boiler and a $13 million upgrade at Powell River mill to increase the electrical generation from the existing generator and biomass boiler. - We received the Green Transformation Program Funding approval for these projects in February 2011 and are scheduled to complete each project in advance of the March 31, 2012 spending deadline.Completion of these projects is expected to result in annual EBITDA improvement of $5.0 million. • Implement Forest Stewardship Council chain-of-custody certification at all Canadian mills - Installation of the Forest Stewardship Council (FSC) chain of custody system is underway to provide a parallel system to the existing Programme for the Endorsement of Forest Certification systems (PEFC) at the company’s B.C. mills.The Snowflake mill was FSC chain of custody certified in 2009. • Achieve conservation targets in water and energy - Developed improved tracking mechanisms for both water and energy use including trend analysis and mill-specific reduction metrics. CONSOLIDATED RESULTS OF OPERATIONS Sales Q1 2011 vs. Q4 2010 Sales revenues decreased by 9.0%.Higher prices were offset by the negative impact of a stronger Canadian dollar and seasonally lower shipments across most grades. Q1 2011 vs. Q1 2010 Sales revenues increased by 11.1% as a result of higher pulp sales volumes and higher transaction prices for our pulp and paper products. These positive factors were partially offset by the negative impact of a stronger Canadian dollar in the current quarter. 8CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS EBITDA and EBITDA before Specific Items The following table provides variances between periods for EBITDA and EBITDA before specific items: (In millions of Canadian dollars) Q4, 2010 Q1, 2010 EBITDAin comparative period 1 $ $ ) Specific items:restructuring costs - EBITDAbefore specific items in comparative period 1 ) Paper prices Pulp prices Impact of Canadian dollar ) ) Volume and mix ) Furnish mix and costs ) ) Maintenance costs ) ) Selling, general and administrative Lower of cost or market impact on inventory, net of inventory change ) ) Other, net ) ) EBITDAbefore specific items in the current period 1 Specific items:restructuring costs - - EBITDAin the current period 1 $ $ 1 Refer to section 6, Non-GAAP measures. Operating Earnings (Loss) Q1 2011 vs. Q4 2010 Operating earnings decreased by $11.1 million primarily due to lower EBITDA of $12.8 million. This was partially offset by lower depreciation and amortization expense of $0.4 million in Q1 and the asset impairment charge of $1.3 million in Q4. Q1 2011 vs. Q1 2010 Operating earnings improved by $38.0 million due to higher EBITDA of $32.1 million and lower depreciation and amortization expense of $5.9 million. Net Earnings (Loss) Attributable to the Company Q1 2011 vs. Q4 2010 Net earnings attributable to the company decreased by $22.5 million.This was primarily due to a decline in after-tax operating earnings of $13.2 million, a lower after-tax foreign exchange gain on the translation of long-term debt of $6.8 million, and lower after-tax other income of $2.5 million. Q1 2011 vs. Q1 2010 Net earnings attributable to the company improved $31.2 million primarily due to increased after-tax operating earnings of $24.7 million and an after-tax bond exchange cost of $5.9 million in Q1 2010. 9CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS 2.SEGMENTED RESULTS SPECIALTY PRINTING PAPERS Three months ended March 31 (In millions of Canadian dollars, except where otherwise stated) Change Sales $ $ $ Operating earnings (loss) ) ) Depreciation and amortization ) EBITDA 1 - before specific items 1 EBITDA margin 1 % % % - before specific items 1 % % % (In thousands of tonnes) Sales Production 1 Refer to section 6, Non-GAAP measures. 10CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS Segment Overview Year-over-year, North American demand for coated mechanical and uncoated mechanical (high-gloss and standard grades) decreased 5.5% and 2.1% respectively. The traditionally weak demand quarter led to slightly higher inventories and lower operating rates in uncoated mechanical while coated inventories and operating rates improved slightly compared to last year.Inventories and operating rates are expected to improve with mill curtailment and closures, and a seasonal improvement in demand. As a result, we announced a US$40 per short ton price increase for our coated mechanical grades and a US$60 per short ton price increase for our SC grades effective April 1, 2011. During the quarter the benchmark prices for these grades improved modestly from Q4. The average Q1 lightweight coated benchmark price increased 1.4% to US$870 per ton while the average Q1 soft-calendered A grade (“SC-A”) increased 1.9% to US$820 per ton compared to the previous quarter. Market conditions for directory paper deteriorated in Q1 compared to the prior year due to ongoing pressure to reduce or eliminate white pages, smaller books, lower circulation, and the continued migration from printed books to the Internet. North American directory demand fell 20.7% and operating rates decreased compared to year ago levels. The average Q1 directory benchmark price increased 7.4% to US$730 per ton compared to the previous quarter reflecting higher 2011 contract prices. Operational Performance The following chart summarizes the operating performance of our specialty printing papers segment: * Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs. Q1 2011 vs. Q1 2010 • Sales volume increased marginally, with higher coated mechanical and directory sales volumes offset by lower uncoated mechanical sales volumes. • Average sales revenue increased $14 per tonne, as higher average transaction prices were partially offset by the negative impact of the stronger Canadian dollar. • Average delivered cash costs decreased $36 per tonne due to lower steam and power costs and no restructuring in the current quarter compared to the same quarter last year.These were partly offset by higher furnish and maintenance cost. 11CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS NEWSPRINT Three months ended March 31 (In millions of Canadian dollars, except where otherwise stated) Change Sales $ $ $ Operating earnings (loss) ) ) Depreciation and amortization ) EBITDA 1 ) ) - before specific items 1 ) ) EBITDA margin 1 %) %) % - before specific items 1 %) %) % (In thousands of tonnes) Sales ) Production 1 Refer to section 6, Non-GAAP measures. Segment Overview Total North American demand for newsprint was down 6.0% in Q1, year-over-year, although the decline was not as pronounced as in prior quarters.Year-over-year, North American shipments were down 5.1% due to weak North American demand and a 4.7% decrease in exports during the quarter.Operating rates remained high due to newsprint capacity closures and curtailments and prices remained stable. The average Q1 North American Newsprint benchmark price increased 0.3% to US$625 per tonne compared to the previous quarter. The Crofton No. 1 paper machine remained indefinitely curtailed throughout the quarter, resulting in a reduction of 34,500 tonnes, or 23% of newsprint production capacity in Q1, based on our 2011 annualized production capacity. 12CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS Operational Performance The following chart summarizes the operating performance of our newsprint segment: *Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs. Q1 2011 vs. Q1 2010 • Sales volume decreased by 6,700 tonnes due to lower demand and grade switching as we continue to convert capacity from newsprint to specialties. • Average sales revenue increased $83 per tonne due to higher average transaction prices, offset in part by the negative impact of the stronger Canadian dollar. • Average delivered cash costs decreased $60 per tonne due to lower chemical, steam and power costs, plus the absence of restructuring costs in the current quarter.This was partially offset by higher furnish costs related to increased ONP prices and higher maintenance costs. PULP Three months ended March 31 (In millions of Canadian dollars, except where otherwise stated) Change Sales $ $ $ Operating earnings (loss) ) Depreciation and amortization EBITDA 1 - before specific items 1 EBITDA margin 1 % % % - before specific items 1 % % % (In thousands of tonnes) Sales Production 1 Refer to section 6, Non-GAAP measures. 13CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS Segment Overview The pulp price recovery which began in 2009 continued into 2011 after a slight pause in Q4 2010. NBSK pulp markets strengthened in Q1 compared to Q4, as global shipments increased 11.7% year-over-year largely due to demand from China which was up 88%. The average NBSK benchmark pulp price for China increased 4.0% to US$863 per tonne compared to the previous quarter.During the quarter, our maintenance costs increased, over the prior quarter, as we took 13 days of production downtime related to the planned semi-annual major maintenance on the pulp assets. Operational Performance The following chart summarizes the operating performance of our pulp segment: * Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs. 14CATALYST PAPER 2| MANAGEMENT’S DISCUSSION AND ANALYSIS Q1 2011 vs. Q1 2010 • Sales volume increased by 21,400 tonnes in Q1 as pulp production was fully operational throughout the current quarter, compared to being partially curtailed throughout the same quarter of 2010. • Average sales revenue increased $78 per tonne due to higher average transaction prices, offset in part by the negative impact of the stronger Canadian dollar. • Average delivered cash costs period-over-period increased by $27 per tonne due to the maintenance shut in Q1 compared to the same period last year combined with the impact of operating full in the current quarter as compared to only one line in the same period last year. 3. LIQUIDITY AND CAPITAL RESOURCES SELECTED FINANCIAL INFORMATION Three months ended March 31 (In millions of Canadian dollars, except where otherwise stated) Change Cash flows provided (used) by operations before changes in non-cash working capital $ ) $ ) $ Changes in non-cash working capital ) ) Cash flows provided (used) by Operations ) ) Investing activities ) ) Financing activities ) ) Capital spending ) Depreciation and amortization ) Capital spending as % of depreciation and amortization 9
